UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1375


JUAN GUILLERMO DIAZ REYES,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 19, 2014                     Decided:    July 2, 2014


Before NIEMEYER   and   KING,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Juan Guillermo Diaz Reyes, Petitioner Pro Se.  Matthew Albert
Connelly,   William   Charles Peachey, Office of  Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Juan Guillermo Diaz Reyes, a native and citizen of the

Dominican    Republic,   petitions     for   review    of    an    order   of   the

Board   of    Immigration    Appeals       (“Board”)        pretermitting       his

application    for   adjustment   of   status.        We    have    reviewed    the

record and discern no error in the agency’s finding that Diaz

Reyes   is    inadmissible   under     8   U.S.C.     § 1182(a)(6)(C)(ii)(I)

(2012) for falsely representing himself to be a United States

citizen for any benefit under state law.              We therefore deny the

petition for review for the reasons stated by the Board.                   See In

re: Diaz Reyes (B.I.A. Mar. 21, 2014).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                  PETITION DENIED




                                       2